DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
	Examiner notes that claim language pertaining to intended use/manner of operating does not limit the system claims over prior art systems which are capable of operation or use in the claimed manner (see MPEP 2114).
	Examiner notes that claim language pertaining to material worked upon is non-limiting of system claims (see MPEP 2115). 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “flow measurement device” in claim 1 and the “pressure swing absorption system” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “flow measurement device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “flow measurement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. The specification discloses that “Flow measurement device 100 may be any device suitable for measuring the feed of biomass feedstock to reactor 15,” (page 3 Lines 23-24). However, this disclosure does not identify any actual structure(s), and therefore, does not constitute a disclosure of corresponding structure.
Accordingly, the claimed “flow measurement device” has been rejected under 112(b). See 112(b) rejections below for details.

Claim limitation “pressure swing absorption system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “pressure swing absorption” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim 6 recites sufficient structure belonging to the “pressure swing absorption system” to achieve the function thereof. Therefore, claim 6 and its dependent, claim 7 are not interpreted under 112(f).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In an embodiment as shown, pressure swing absorption system 50 has two absorbers, first absorber 55 and second absorber 60,” (page 5 lines 17-19). 
Accordingly, the claimed “pressure swing adsorption system” has been interpreted as a system comprising two absorbers, as well as equivalents thereof.

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1: In order to improve readability, claim 1 should be reformatted and amended as follows:
  1. (currently amended) A pyrolysis and gasification system for producing a synthesis gas and bio-char from a biomass feedstock, comprising:
a feed hopper, wherein the feed hopper comprises a flow measurement device;
a reactor that is operable in a gasification mode or a pyrolysis mode, [[and]] wherein the reactor is configured to receive[[d]] the biomass feedstock from the feed hopper, and [[further]] wherein the reactor is operable to provide heat to the biomass feedstock from the feed hopper to produce the synthesis gas and bio-char[[;]], the reactor comprising [[including]] an upper portion and a lower portion[[,]]; 
a cyclone assembly, wherein the produced synthesis gas comprising bio-char is fed to the cyclone assembly, and wherein the cyclone assembly removes bio-char from the synthesis gas[[,]]; and
an auger disposed in an upper portion of the reactor and adapted to convey biomass feedstock from the feed hopper to the reactor.
With regard to claim 2: In line 2, in front of the word “comprises” insert --further--.
With regard to claim 3: In line 2, in front of the word “comprises” insert --further--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Claim limitation “flow measurement device”, in line 3 of claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 112(f) interpretations above for details. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, flow measurement device has been interpreted broadly.
	Claim 1 recites “an upper portion of the reactor” in line 10. It is unclear if said “upper portion of the reactor” recited in line 10 is the same “upper portion” which the reactor is claimed to include in line 7.
	Examiner notes that the use of identical names within a claim to refer to two distinct elements will necessarily result in said claim being indefinite.
Presumably, it is Applicant’s intent that the upper portion of the reactor in line 10 be the same as that recited in line 7. Therefore, for the purposes of examination, the upper portions of the reactor as recited in lines 7 and 10 have been interpreted as the same portion of the reactor.
	To overcome this rejection, Applicant should amend line 10 of claim 1 to recite --the upper portion of the reactor-- in place of “an upper portion of the reactor” (i.e. assuming that the upper portions are to be the same).
With regard to claims 1, 5, 6, 8, and 10: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Examiner’s understanding is that term “synthesis gas” in claim 1, 5, 6, 8, and 10 is used by the claim to mean “a mixture of gases obtained from pyrolysis and/or gasification,” while the accepted meaning is “a mixture of gases comprised of mainly hydrogen and carbon monoxide with smaller amounts of carbon dioxide and methane.” The term is indefinite because the specification does not clearly redefine the term.
Examiner’s understanding of Applicant’s usage comes from the fact that Applicant’s system includes a condenser for condensing the synthesis gas to produce bio-oil. The principle components of synthesis gas, i.e. hydrogen and carbon monoxide, are generally considered to be condensable. Even if said components were condensed (i.e. in a cryogenic condenser), their condensed form would not be considered to be “bio-oil”. Thus, it is clear that Applicant’s usage of the term “synthesis gas” differs from the art standard usage.
For the purposes of examination, the term “synthesis gas” has been interpreted broadly so as to potentially refer to all manner of pyrolysis vapors, as well gas mixtures that would traditionally be considered to be “synthesis gas”. 
	Claims 2-10 are rejected due to their dependency on indefinite claim 1.
	Claim 3 recites “wherein the reactor comprises an upper portion and a bottom portion, and wherein the upper portion comprises an increased diameter over a diameter of the bottom portion.” It is unclear if the “upper portion” of the reactor recited in this limitation is the same as the “upper portion” of the reactor recited in claim 1. It is also unclear if the “bottom portion” of the reactor recited in this limitation is the same as the “lower portion” of the reactor recited in claim 1.
	Examiner notes that the use of identical names within a claim to refer to two distinct elements will necessarily result in said claim being indefinite. Likewise, the use of two different names within a claim to refer to the same element will necessarily result in said claim being indefinite.
	After reviewing Applicant’s specification, Applicant’s intentions with claim 3 remain unclear. Normally, the presumption would be that Applicant intended for the “upper portion” and the “bottom portion” recited in claim 3 to be the same as the “upper portion” and the “lower portion” of claim 1. However, Applicant’s specification suggests that Applicant may be using the term “upper portion” in claim 3 to reference a different portion of the reactor than said term is used to reference in claim 1. 
Specifically, claim 1 specifies that the reactor has an upper portion, wherein “an auger [is] disposed in [said] upper portion of the reactor”. Claim 3, on the other hand, specifies that “the upper portion comprises an increased diameter over a diameter of the bottom portion”. Turning to the specification, the majority of Applicant’s Figures (Figures 1-3) show a “reactor feed” 35 (presumably the claimed auger) attached to a potion of the reactor 15, which broadly speaking, can be considered “an upper portion” thereof, but which cannot be considered to be an upper portion comprising an increased diameter, as is required of the upper portion by claim 3. Therefore, Figures 1-3 suggest that the upper portion of the reactor recited in claim 3 is different than that recited in claim 1.
On the other hand, Figure 4 shows the reactor feed 35 (presumably the auger) attached to a portion of the reactor that is explicitly referred to as “an upper portion” 115, wherein said upper portion of the reactor is increased in diameter from the portion of the reactor therebelow. By contradicting the suggestions made on Applicant’s intentions by Figures 1-3, Figure 4 thus makes it impossible to clearly determine Applicant’s true intentions with claim 3.
For the purposes of examination, claim 3 has been interpreted broadly. In other words, claim 3 is treated as reciting “an upper portion” which potentially (but not necessarily) lacks any relationship with the “upper portion” recited in claim 1, and as reciting “a bottom portion” which potentially (but not necessarily) lacks any relationship with the “lower portion” recited in claim 1.
Applicant should amend claim 3 to clarify the relationship between the claimed upper portions and the claimed lower and bottom portions as appropriate. If Applicant’s intent is that the claimed upper portions and bottom/lower portions be different, Applicant must amend the claims to reference said portions by different names. If Applicant’s intent is that the claimed upper portions and bottom/lower portions be the same, Applicant must amend the claims to reference said portions by the same name, and to use language to the effect of --the [upper/lower] portion-- or --said [upper/lower] portion-- to refence said portions once they have already been recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Evans et al. (US 3,776,150), hereafter referred to as Evans.
With regard to claim 1: Evans teaches a pyrolysis system for producing a synthesis gas (gaseous products) and char (unreacted solids) from a solid waste feedstock 12 (abstract, Figure 1, Column 3 Line 55-Column 4 Line 50). Note: Although the unreacted solids of Evans are not explicitly taught to be char, it is understood that said unreacted solids will include char when operated in a pyrolysis mode, as char, which is understood one of the solid byproducts of pyrolysis. At the very least, the system of Evans, being capable of operating in a pyrolysis mode, is capable of operating so as to produce solid product (unreacted solids) comprising standard solid pyrolysis products, including but not necessarily limited to char.
Evans does not explicitly teach that the system is a gasification system, i.e. Evans does not explicitly teach that the system is a pyrolysis and gasification system. However, language pertaining to intended use/manner of operating does not distinguish system claims from prior art systems which are capable of operation/use in the claimed manner (see MPEP 2114). The system of Evans is a fluidized bed reactor system capable of pyrolyzing a feedstock (abstract, Column 3 Line 55-Column 4 Line 50). A person having an understanding of pyrolysis, gasification, and fluidized bed reactors will recognize that fluidized bed reactors which are capable of carrying out pyrolysis are also capable of carrying out gasification if supplied with a different mixture of fluidizing gas, e.g. if supplied with a gas mixture comprising a small amount of oxygen as opposed to an inert gas. Therefore, it is understood that fluidized bed pyrolysis reactors, like that of Evans, are necessarily capable of operating as gasification reactors, and therefore qualify as pyrolysis and gasification systems.
Nevertheless, Evans explicitly teaches that the reactor thereof can be fed with different fluidizing gases so as to operate in a pyrolysis mode and an incineration mode, i.e. the reactor can be fed with an inert fluidizing gas to operate in a pyrolysis mode and with air to operate in an incineration mode (abstract, Column 3 Line 55-Column 4 Line 19). From this teaching alone, it is clear that the reactor of Evans is capable of being fed with a fluidizing gas which would support a gasification reaction so as to operate in a gasification mode. Regardless, Evans further teaches that “The system can also be operated with any amount of air or oxygen present in addition to an inert fluidizing gas to operate the system in a partial pyrolysis or incineration mode” (Column 4 Lines 6-9; emphasis added). Gasification is a partial oxidation process that converts organic material into gaseous products by reacting the organic material at high temperature with controlled amounts of oxygen or steam. Thus, it is understood that the taught “partial pyrolysis or incineration mode” is a gasification mode.
Because Evans is capable of operating in a pyrolysis mode and in a “partial pyrolysis or incineration mode” (which is understood to be a gasification mode) it is understood that system of Evans is a pyrolysis and gasification system. In the unlikely alternative, at least because Evans is capable of operating in a “partial pyrolysis or incineration mode”, it is understood that Evans would be further capable of operating in a gasification mode, thereby satisfying the claim language regarding the system being a pyrolysis and gasification system (see MPEP 2114 for guidance).
In the interest of clarity, the Examiner’s position as set forth above is that, based on the disclosure of Evans, the system of Evans is definitively a pyrolysis and gasification system. In the unlikely alternative, it is clear at from the disclosure of Evans that the system thereof is at least capable of operating in a pyrolysis mode and a gasification mode, thereby satisfying the claim language requiring the system be a “pyrolysis and gasification system”. 
	The pyrolysis and gasification system of Evans comprises:
	A feed hopper (the element on the inlet end 26 of first conveyor housing 16 which receives solid waste feed 12 as illustrated in Figure 1) (Figure 1, Column 2 Lines 15-45). The feed hopper comprises a screw conveyor 15 positioned at the bottom thereof for conveying feed material out of the hopper (Figure 1, Column 2 Lines 15-68). Said screw conveyor 15 can be fairly characterized as a measurement device, as said conveyor 15 could be used to measure out (i.e. supply) a specific amount of feed material to be flowed from the feed hopper to the reactor 10.
A reactor 10, wherein the reactor is configured to receive the feedstock 12 from the feed hopper, and wherein the reactor is operable to provide heat to the feedstock received from the feed hopper to produce synthesis gas (gaseous product) and char (unreacted solids), the reactor 10 comprising an upper portion and a lower portion, said upper portion of the reactor being the portion of the reactor 10 including and above the second feed screw conveyor housing 38 and the distributor plate 40, said lower portion of the reactor being the portion of the reactor below the second feed screw conveyor housing 38 and the distributor plate 40 (Figure 1, Column 2 Lines 30-68, Column 3 Line 55-Column 4 Line 50). Note: Although the unreacted solids of Evans are not explicitly taught to be char, it is understood that said unreacted solids will include char when operated in a pyrolysis mode, as char, which is understood one of the solid byproducts of pyrolysis. At the very least, the system of Evans, being capable of operating in a pyrolysis mode, is capable of operating so as to produce solid product (unreacted solids) comprising standard solid pyrolysis products, including but not necessarily limited to char.
As discussed in detail above, the system of Evans, specifically the reactor thereof, is capable of operating in a pyrolysis mode and a gasification mode (i.e. a “partial pyrolysis or incineration mode”) (abstract, Column 3 Line 55-Column 4 Line 19; see discussion above for further details). 
A cyclone assembly (cyclone separator) 66, wherein produced synthesis gas (gaseous products) comprising solids is fed to the cyclone assembly 66, wherein the cyclone assembly removes the solids from the synthesis gas (Figure 1, Column 4 Lines 20-26).
And an auger (second feed screw conveyor) 37 disposed in the upper portion of the reactor 10 (upper portion of the reactor being the portion of the reactor 10 including and above the second feed screw conveyor housing 38 and the distributor plate 40), the auger 37 adapted to convey biomass feedstock from the hopper to the reactor 10 (Figure 1, Column 2 Lines 15-68, Column 3 Line 55-Column 4 Line 19).
Evans does not explicitly teach that the solid waste feedstock is biomass and that the unreacted solids include biochar. However, language pertaining to intended use/manner of operating does not distinguish system claims from prior art systems which are capable of operation/use in the claimed manner (see MPEP 2114). Furthermore, claim language pertaining to material worked upon is non-limiting of system claims (see MPEP 2115). Recitation of material worked upon certainly does not limit system claims over prior art systems which are capable of working upon the claimed material (see MPEP 2114 and 2115). A person having an understanding of pyrolysis will recognize that pyrolysis can be carried out on a wide variety of organic matter, including but not limited to biomass. Because the system of Evans is capable of pyrolysing a solid waste feed stock, it is understood that said system is capable of pyrolysing a feedstock consisting of or comprising biomass so as to produce synthesis gas (gaseous products) and char therefrom. When char is obtained from the pyrolysis of biomass, said char is necessarily biochar, i.e. char that has been obtained from a biological origin. Therefore, it is understood that the system of Evans is capable of pyrolysing a feedstock consisting of or comprising biomass so as to produce synthesis gas (gaseous products) and biochar therefrom. In view of the forgoing, the system of Evans satisfies the claim language regarding the system being a system for producing synthesis gas and biochar from a biomass feedstock (see MPEP 2114 and 2115 for guidance).
Evans does not explicitly teach that the solids received and separated by the cyclone assembly 66 include biochar. However, language pertaining to intended use/manner of operating does not distinguish system claims from prior art systems which are capable of operation/use in the claimed manner (see MPEP 2114). Furthermore, claim language pertaining to material worked upon is non-limiting of system claims (see MPEP 2115). As discussed above, the system of Evans is capable of pyrolysing a feedstock consisting of or comprising biomass so as to produce synthesis gas (gaseous products) and biochar therefrom. Because the system of Evans is capable of such, it is further understood that said system is capable of producing biochar within the reactor which will become entrained in the synthesis gas and thus be received by the cyclone assembly 66. Because the cyclone assembly 66 of Evans is capable of separating solids entrained in the synthesis gas, it is understood that said cyclone assembly 66 is capable of separating a variety of solid particles which may become entrained in the synthesis gas, including but not limited to biochar particles. In view of the forgoing, it is understood that the system of Evans is capable of operating such that the produced synthesis gas and bio-char is fed to the cyclone assembly 66, and such that the cyclone assembly removes biochar from the synthesis gas. 
With regard to claim 2: The reactor 10 comprises a reactor bed (fluidized bed), wherein the reactor bed is fluidized by a fluidizing medium input (fluidizing gas) (Figure 1 Column 2 Line 15-Column 3 Line 27, Column 3 Line 55-Column 4 Line 19).
With regard to claim 3: The reactor comprises an upper portion (top of reactor) 48, said upper portion 48 being a differently defined than other upper portion (the upper portion discussed in the rejection of claim 1 above), and a bottom portion (the portion of the reactor below the upper portion 48), wherein said upper portion comprises and increased diameter over a diameter of the bottom portion (Figure 1, Column 3 lines 1-30).
With regard to claim 10: The operating conditions of the reactor 10 are adjustable to control production of the bio-char and synthesis gas (Column 3 Line 55-Column 4 Line 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Creelman (US 2,606,145).
	With regard to claim 4: Evans teaches all of the limitations of claim 1 as described in the 102 rejections above.
	In Evans, the cyclone assembly comprises a first cyclone 66 (Figure 1, Column 4 Lines 20-26).
	Evans is silent to the cyclone assembly comprising a second cyclone.
	Creelman teaches a device for treating carbonaceous solids (Column 1 lines 1-5), the device comprising a fluidized bed reactor 12 and a cyclone assembly comprising a first cyclone 26 and a second cyclone 30 for separating solids from the gaseous products obtained from the reactor 12 (Figure 1, Column 2 Lines 13-40). A person having ordinary skill in the art would recognize that two cyclone separators will allow for more through separation of the gaseous product and solids entrained therein than a single cyclone separator. For example, the second cyclone will be able to separate solids which the first cyclone failed to separate.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Evans in view of Creelman by adding a second cyclone separator to the cyclone assembly, in order to obtain a cyclone assembly which is capable of more thoroughly separating solids (e.g. entrained biochar and the like) from the synthesis gas.

Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Bancon et al. (US 7,309,378), hereafter referred to as Bancon, and Baksh et al. (US 2005/0257685), hereafter referred to as Baksh.
With regard to claim 5: Evans teaches all of the limitations of claim 1 as described in the 102 rejections above.
Evans is silent to a pressure swing absorption system which is configured to receive the synthesis gas and remove contaminates therefrom.
However, the use of pressure swing adsorption for purifying syngas is notoriously well known in the art. For example, Bancon teaches a process for purifying syngas using an adsorption process such as pressure swing adsorption (PSA) (abstract, Column 5 Lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Evans in view of Bacon by adding a pressure swing absorption system thereto, said pressure swing absorption system being configured to receive the synthesis gas and remove contaminates therefrom, in order to obtain a system having a means of removing contaminates from the synthesis gas.
Modified Evans is silent to the pressure swing absorption system comprising two absorbers, as is required by the 112(f) interpretation of the claimed pressure swing absorption system above.
However, it is notoriously well known in the art to provide pressure swing absorption systems with multiple (i.e. two or more) absorbers. For Example, Baksh teaches a pressure swing adsorption unit comprising multiple absorbers wherein the purging of each absorber is offset to allow for continuous operation of the absorption unit (Table 2, Paragraph [0024], [0026], [0059]).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Evans in view of Baksh by including two or more absorbers with an offset purge cycle in order to obtain a system capable of continuous purification of product stream from the pyrolysis unit of Baksh.
With regard to claim 6: As discussed in the rejection of claim 5 above, the system of modified Evans comprises two or more absorbers, i.e. a first absorber and a second absorber, wherein the absorbers are configured to be purged at offset times. Thus, it is understood that the system of modified Evans is at least capable of operating such that the second absorber is purged of absorbed contaminants when the first absorber is absorbing contaminants from the synthesis gas, and the first absorber is purged of contaminants when the second absorber is absorbing contaminants from the synthesis gas. Because the system of modified Evans is at least capable of operation in such a manner, said system satisfys the language of claim 6.
With regard to claim 7: Modified Evans is silent to the first absorber and the second absorber each comprising an activated carbon second and a molecular sieve section. 
However, such absorbers are known in the art. For example, Baksh teaches the use of absorbers comprising activated carbon absorbents and zeolite molecular sieves (Paragraph [0034]). A person having ordinary skill in the art would recognize that activated carbon absorbents and zeolite molecular sieves capture different contaminates. Thus, a person having ordinary skill in the art would recognize that absorbers containing both activated carbon and zeolite molecular sieves would be more versatile (i.e. capable of removing a wider range of contaminates) than absorbers comprising merely one type of absorbent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Evans in view of Baksh by configuring the first and second absorbers to each comprise an activated carbon second and a molecular sieve section, in order to obtain a system having absorbers which are more versatile (i.e. capable of removing a wider range of contaminates). 

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Piskorz et al. (US 5,853,548), hereafter referred to as Piskorz.
With regard to claim 8: Evans teaches all of the limitations of claim 1 as described in the 102 rejections above.
Evans is silent to a condenser wherein the synthesis gas is fed to the condenser to produce bio-oil. 
However, it is known in the art to condense bio-oil from “synthesis gas” obtained from pyrolysis processes. For example, Piskorz teaches a pyrolysis and gasification system comprising a reactor 205, a cyclone assembly 206, and a condenser (scrubbing tower) 403 to which synthesis gas from the reactor 205 is fed to be condensed therein into bio-oil (abstract, Figure 1, Columns 11-13). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Evans in view of Piskorz by adding condenser to the system, wherein the condenser is configured to receive synthesis gas and to condense the synthesis gas to form bio-oil, in order to obtain a system which is capable of obtaining bio-oil by condensing the synthesis gas.	With regard to claim 9: Evans teaches all of the limitations of claim 1 as described in the 102 rejections above.
Evans is silent to a char collector configured to receive biochar from the cyclone assembly.
However, a person having ordinary skill in the art would recognize a char collector as being desirable, as a char collector of some sort would prevent the char separated by the cyclone assembly from spilling into the environment, i.e. the area surrounding the system.  Furthermore, char collectors for receiving char from cyclone assemblies are known in the art. For example, Piskorz teaches a pyrolysis and gasification system comprising a reactor 205, a cyclone assembly 206, and a char collector 301 which receives char from the cyclone assembly (abstract, Figure 1, Columns 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Evans in view of Piskorz by adding a char collector configured to receive biochar from the cyclone assembly, in order to provide Evans with a means of preventing char separated by the cyclone assembly from spilling into the environment, i.e. the area surrounding the system. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,186,779. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘779 patent are drawn effectively to a method of using the system of the present claims.
The principle difference between the two claim sets is that the present claims are drawn to a system, whereas the claims of the ‘779 patent are drawn to a method which makes us of the system of the present claims.
The apparatus of the present claims is rendered obvious by the method of using said apparatus as set forth in the claims of the ‘779 patent.
Examiner notes that a restriction requirement was made between method and apparatus in parent application 16/502,941, from which the ‘779 patent has issued. However, the present application has been filed as a continuation. “The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that ‘the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.’” Therefore, the present application is not afforded any protection under 35 U.S.C. 121 and is thus subject to double patenting rejection over the ‘779 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772